Case 2:19-cv-00796-BSJ Document 77-3 Filed 11/16/20 PageID.1379 Page 1 of 17




                          EXHIBIT C
Case 2:19-cv-00796-BSJ Document 77-3 Filed 11/16/20 PageID.1380 Page 2 of 17

                                                                                                 USOO875352OB1


 (12) United States Patent                                                   (10) Patent No.:                    US 8,753,520 B1
        Fischmann                                                            (45) Date of Patent:                             Jun. 17, 2014
 (54) LOCALIZED DISINFECTION SYSTEM FOR                                         2,314,767 A         3, 1943 Burrell
         LARGE WATER BODES                                                      2,646,889 A         7/1953 August
                                                                                2.923,954 A         2f1960 Babcock
                                                                                3,132,773. A        5, 1964 Hampton
 (71) Applicant: Crystal Lagoons (Curacao) B.V.,                                3.247,053 A         4, 1966 E.
                 Curacao (NL)                                                   3.266,631 A         8/1966 Snaper
                                                                                3,317,925 A         5, 1967 Vance
 (72) Inventor: Fernando Benjamin Fischmann,                                    3,361,150    A       1/1968   Horner
                Santiago (CL)                                                   3,412,862    A     1 1/1968   Chaplin
                                                                                3,406,416    A     12/1968    Presby et al.
                                                                                3.419,916    A       1/1969   Schankler
 (73) Assignee: Crystal Lagoons (Curacao), B.V.,                                3,470,091    A      9, 1969   Budd et al.
                Curacao (NL)                                                    3,540,274.   A     1 1/1970   Shore
                                                                                3,641,594    A      2/1972 Hough
 (*) Notice:          Subject to any disclaimer, the term of this               3,660,957 A ck 5, 1972 Schankler
                      patent is extended or adjusted under 35                   3,695.434 A        10/1972 Whitten, Jr. ............... 21Of 747.5
                      U.S.C. 154(b) by 0 days.                                                        (Continued)
 (21) Appl. No.: 13/955,699                                                            FOREIGN PATENT DOCUMENTS
 (22) Filed:          Jul. 31, 2013                                     CN                     1256250          6, 2000
                                                                        CN                   102092824          6, 2011
                  Related U.S. Application Data                                                       (Continued)
 (63) Continuation              of         application          No.                            OTHER PUBLICATIONS
         PCT/EP2012/076170, filed on Dec. 19, 2012.
                                                                        African Regional Intellectual Property Organization (ARIPO) report
 (51) Int. Cl.                                                          for corresponding application No. APP/2007/004242 dated Dec. 7.
         CO2F L/50                   (2006.01)                          2010.
         CO2F L/66                   (2006.01)
 (52) U.S. Cl.                                                                                  (Continued)
      USPC ..... 210/742: 210/743; 210/747.5; 29:                       Primary Examiner — Joseph Drodge
 (58) Field of Classification Search                                    (74) Attorney, Agent, or Firm — Merchant & Gould P.C.
         USPC ........... 210/96.1, 149, 170.09, 170.1, 170.11,
                      210,242.1709,730,747.17475,7479                   (57)                         ABSTRACT
                                    210/749, 790, 742, 743, 764         The present disclosure relates to a method for controlling the
         See application file for complete search history.              microbiological properties of a portion of water within a large
                                                                        body of water by treating Such Zone with chemical agents,
 (56)                    References Cited                               according to the temperature of the water, its salinity, its
                  U.S. PATENT DOCUMENTS                                 dilution power and the diffusion of chemicals within the large
                                                                        water body.
        2,071,520 A * 2/1937 Harrison ....................... 405,107
        2,141,811 A   12/1938 EverSon                                                        19 Claims, 2 Drawing Sheets
Case 2:19-cv-00796-BSJ Document 77-3 Filed 11/16/20 PageID.1381 Page 3 of 17


                                                               US 8,753.520 B1
                                                                         Page 2

 (56)                     References Cited                                           7,832,959 B1 * 1 1/2010 Groen et al. .................... 405/52
                                                                                     7,862,712 B2        1/2011 Tak
                    U.S. PATENT DOCUMENTS                                            8,062,514 B2 * 1 1/2011 Fischmann Torres ... 210/167.15
                                                                                     8,070,942 B2 * 12/2011 Fischmann Torres ... 210/167. 16
        3,748,810 A        7/1973 Mattingly                                          8,153,010 B2    4/2012 Duarte et al.
        3,788,982 A         1/1974 Zsoldoes, Jr. et al.                              8.388,837 B2        3/2013 Tormaschy et al.
        3,844,760 A       10, 1974 Nelson                                            8,454,838 B2 *      6/2013 Fischmann T. ............... 210,742
        3,887,666 A        6, 1975 Heller et al.                                     8.465,651 B2*       6/2013 Fischmann T.               21 Of 747.5
        3,950,809 A        4, 1976 Schatzmann                                        8,518,269 B2 *      8/2013 Fischmann T. ............... 210,742
        4,060,575 A       1 1/1977 Uhlirsch et al.                                   8,524,088 B2        9/2013 Arbogast et al.
        4,090,266 A        5, 1978 Price                                          2002/01 17430 A1       8, 2002 Navarro et al.
        4,100,641 A        7, 1978 Pansini                                        2003/0046933 A1        3/2003 MOSS et al.
        4,119,535 A       10, 1978 White                                          2003/0091467 A1        5/2003 Kmec et al.
        4,129,904 A       12/1978 Pansini                                         2003/0094421 A1        5/2003 Gargas
        4,176,058   A     11, 1979   Grobler                                      2003/0228195   A1    12/2003     Mizutani ......................... 405/52
        4,254,525   A      3, 1981   Combest                                      2004/OO25269   A1     2/2004     Pichon
        4,254,818   A      3, 1981   Melamed                                      2004/0129644   A1     7/2004     Unhoch
        4,263,759   A      4, 1981   Miller                                       2004/0211450   A1    10, 2004    Stoltz
        4,304,022   A     12/1981    Sommer                                       2004/0217326   A1    11/2004     Souter et al.
        4,306,967   A     12/1981    Trautwein                                    2004/0226896   A1    11/2004     Lovestead et al.
        4.338,697 A        7, 1982 Broadwater                                     2005/0009192 A1*       1/2005 Page ............................... 436/55
        4,343,696 A        8/1982 Hung                                            2005, 0145552 A1       7, 2005 Sheets
        4,402,101 A        9/1983 van Zyl                                         2005, 0194322 A1       9, 2005 Palmer
        4,464,215 A        8/1984 Cogliano                                        2005/0207939 A1*       9, 2005 Roussi et al. ................ 422,681
        4,519,914 A        5, 1985 Etani                                          2006.0054568 A1        3/2006 Jones et al.
        4,581,075 A        4, 1986 St. Martin                                     2006, O169322 A1       8, 2006 Torkelson
        4,640,784. A       2, 1987 Cant                                           2006/0174430 A1        8, 2006 Paret
        4,652,378 A        3/1987 Marikovsky et al.                               38783 A.               R388 Eator
                                                                                                               aaS
                                                                                                                    et al.
        :25 A              38. Singer                                             2007/0181510 A1        8/2007 Harvey et al.
        4,767,511 A        8/1988 Aragon                                          2008. O116142 A1       5/2008 Fischmann Torres
        4,768,532 A        9, 1988 Johnson                                        2008/02956.15 A1      12/2008 Sihalla ....................... T3,863.02
        4,776,053 A       10/1988 Kiraly                                          2009/0050572 A1        2/2009 McGuire et al.
        4,835,810 A        6/1989 Hugo                                            2009, OO87549 A1       4/2009 Zhou et al.
        4,849,024 A        7/1989 Supra                                           2010/0320147 A1       12/2010 McGuire et al.
        4,880,547 A       11, 1989 Etani                                          2011/0009019 A1        1/2011 Neira et al. ....................... 441/1
        4.889,632 A
        4,931,187 A
                          12,6, 1989 Newcombe-Bond
                                1990 Derham et al.
                                                                                  2011/0061194 Al
                                                                                  2011/0062067 A1
                                                                                                         3,3/2011
                                                                                                             2011 Fischmann Torres
                                                                                                                  Fischmann Torres
        4.948,296 A        8, 1990 Salter                                         2011/0132815 A1*       6/2011 Angelilli et al. ................ 210,88
        4,952,398 A        8/1990 Tapin                                           2011/0210.076 A1       9/2011 Fischmann Torres
        5,028,321 A        7, 1991 Stone et al.                                   2012fOO24769 A1        2/2012 Marinet al.
        5,039.427 A        8, 1991 Conover                                        2012/0091069 A1        4/2012 Fischmann T.
        5,106,229 A        4, 1992 Blackwell
        5, 107.872 A       4, 1992 Meincke                                                  FOREIGN PATENT DOCUMENTS
        5,108,514 A        4, 1992 Kisner
        5,143,623 A        9, 1992 Kroll
        5,172,445 A       12/1992 Chandler                                    RE                 is: s               78.
        5,245,723   A      9, 1993   Sommer                                   DE               19515428             11, 1996
        5,268,092   A     12, 1993   Eden                                     DE              297 16994              1, 1998
        5,293,659   A      3, 1994   Rief et al.                              DE              19814 TOS             10, 1998
        5,337,434   A      8, 1994   Erlich                                   DE              1986O 568             12/1998
        5,342.570   A      8, 1994   Ledoux et al.                            DE         10 2010 O19 510            11, 2011
        5,346,566   A      9, 1994   White                                    EP               O352 487              1, 1990
        5,398.361   A      3, 1995   Cason                                    EP               O 468 876             1, 1992
        5,422,014 A *      6/1995 Allen et al. ................... 210,743    EP                 O 483 470            5, 1992
        5,454,129 A       10, 1995 Kell                                       EP                 1 42O 130            5, 2004
        5,569,371   A   10/1996 Perling                                       EP                 16885 62            8, 2006
        5,616,239   A * 4, 1997 Wendell et al. ................. 210,86       ES                 200 1429            5, 1998
        5,662,940   A    9/1997 Hight et al.                                  FR                 2544 005           10, 1984
        5,782.480   A    7/1998 Phillips                                      FR                 2 668.527           4f1992
        5,802,631   A      9, 1998   Friedman                                 FR                  2685 374           6, 1993
        5,842,243   A     12/1998    Horvath et al.                           FR                  274O493            4f1997
        5,985,156   A     11/1999    Henkin et al.                            FR                  2 785898           5, 2000
        6,017,400   A      1/2000    Clarket al.                              GB                   1494.005         12, 1977
        6,149,819   A     11/2000    Martin et al.                            GB                   2045606          11, 1980
        6,228,272   B1     5, 2001   Gola                                     GB                  2243 151          10, 1991
        6,231,268   B1     5/2001    Hausenbauer                              JP                 59-O12287           1, 1984
        6,280,639   B1     8, 2001   Ortiz                                    JP                 59-222294          12, 1984
        6,284,144   B1     9, 2001   Itzhak                                   JP                  4-115008           4f1992
        6,303,038 B1      10/2001 Sanders et al.                              JP                 5-220466             8, 1993
        6,317.901 B1      1 1/2001 Corpuel                                    JP                 O4O73612             8, 1993
        6,409,926 B1       6, 2002 Martin                                     JP                  5-261.395         10, 1993
        6,419,840 B1       7/2002 Meincke                                     JP                  7-310311          11, 1995
        6,444,176 B1       9/2002 Yoshinaga et al.                            JP                  3026643             1, 1996
        6,539,573 B1       4/2003 Caccavella                                  JP                 10-169226           6, 1998
        6,896,799 B2       5, 2005 Ohanian                                    JP                 2001-3586           1, 2001
        7,189,314 B1*      3/2007 Pace et al. ..................... 204,412   JP                 2001-9452            1, 2001
        7,252,843 B2       8, 2007 Moore et al.                               JP              2002-90339             3, 2002
        7,820,055 B2 * 10/2010 Fischmann Torres ........ 210,709              JP             2002-282860            10, 2002
Case 2:19-cv-00796-BSJ Document 77-3 Filed 11/16/20 PageID.1382 Page 4 of 17


                                                      US 8,753.520 B1
                                                               Page 3

 (56)                  References Cited                             Non-Final Office Action mailed Sep. 6, 2013 for U.S. Appl. No.
                                                                    13/948,619.
               FOREIGN PATENT DOCUMENTS                             Non-Final Office Action mailed Jul. 1, 2013 for U.S. Appl. No.
                                                                    13/856,387.
JP          2003-190989             T 2003                          Eurasian Office Action for corresponding application No.
JP          2003-200173             T 2003                          201001477/31 and response to Office Action dated Apr. 2, 2013 with
JP             2004-958             1, 2004                         English Translation.
JP          2005-288392            10/2005                          European Search Report from European Application No. 0707 5995
JP           2006-68624             3, 2006                         mailed Mar. 9, 2010.
JP          2007-500073             1, 2007                         International Search Report and Written Opinion for International
JP            2011-5463             1, 2011                         Application No. PCT/US2011/051229 mailed Feb. 8, 2012.
KR           XX-XXXXXXX             9, 1999                         International Search Report and Written Opinion for International
TW               432013             8, 1987                         Application No. PCT/US2011/051236 mailed Jan. 26, 2012.
TW               482.186           12/1990                          International Search Report and Written Opinion for International
UY                30184             5/2007                          Application No. PCT/US2011/051244 mailed Jan. 25, 2012.
WO         WO 8101585               6, 1981                         International Search Report and Written Opinion for PCT/EP2012/
WO         WO9848132               10, 1998                         076170 mailed Aug. 7, 2013 (12 pages).
WO        WOO3,O10388               2, 2003                         International Search Report mailed May 6, 2009, in co-pending
WO       WO 2006/069418             T 2006                          related PCT Application No. PCT/US2009/036809.
WO       WO 2007 O29.277            3, 2007                         Japanese Office Action for corresponding application No. 2007
WO       WO 2007/0595.62            5/2007
WO       WO 2009/114206             9, 2009                         299975 dated May 31, 2011—translation provided.
WO       WO 2010/074770             T 2010                          Norwegian Search Report from Norwegian Application No.
                                                                    20075880 dated Feb. 4, 2010.
                  OTHER PUBLICATIONS                                Pakistan Examination Report.
                                                                    Panama Search Report from Panama Application No. 87176-01
 Ambient Water Quality Criteria for Bacteria—1986, Jan. 1986, US    dated Mar. 17, 2010.
 EPA, EPA440/5-84-002, p. 16.                                       Panama Search Report from Panama Application No. 88.509-01
 Chilean Examiner's report from Application No. 3900-08 issued      dated Oct. 7, 2010.
 Aug. 31, 2009.                                                     Peruvian Technical Report for corresponding application No.
 Communication from EPO for corresponding application No.           000244-2007 dated Sep. 2, 2010—translation provided.
 O9835402.0 dated Jan. 30, 2013.                                    Response filed for EP 09835402.0 dated Aug. 14, 2013. (9 pages).
Non-Final Office Action mailed Jul. 19, 2011 from U.S. Appl. No.    Response filed for EP 09835402.0 dated Jul 23, 2013. (11 pages).
                                                                    Second Singapore Office Action for corresponding application No.
 13/076,151.                                                        2007 17963-3 dated Dec. 23, 2010.
 Final Office Action mailed Nov. 28, 2011 from U.S. Appl. No.       Singapore Office Action for corresponding application No.
 13/076,151.                                                        2007 17963-3 dated Dec. 23, 2010.
Non-Final Office Action mailed Jun. 13, 2013 from U.S. Appl. No.    World Health Organization: Guidelines for safe recreational waters.
 13/076,151.                                                        vol. 2. Swimming pools and similar recreational water environments.
Non-Final Office Action mailed May 15, 2013 for U.S. Appl. No.      Switzerland. Jun. 27, 2006 ISBN 92-4-154680-8 Chapter 4.
 12/937,505.                                                        World Health Organization: Guidelines for safe recreational waters.
Non-Final Office Action mailed Jul. 31, 2013 for U.S. Appl. No.     vol. 2. Swimming pools and similar recreational water environments.
 13/886,615.                                                        Switzerland. Jun. 27, 2006 ISBN 92-4-154680-8 Chapter 5.
Non-Final Office Action mailed Jul. 26, 2013 for U.S. Appl. No.
 13/861,262.                                                        * cited by examiner
Case 2:19-cv-00796-BSJ Document 77-3 Filed 11/16/20 PageID.1383 Page 5 of 17


 U.S. Patent         Jun. 17, 2014       Sheet 1 of 2     US 8,753,520 B1


                                     Figure 1
Case 2:19-cv-00796-BSJ Document 77-3 Filed 11/16/20 PageID.1384 Page 6 of 17


 U.S. Patent         Jun. 17, 2014   Sheet 2 of 2         US 8,753,520 B1
Case 2:19-cv-00796-BSJ Document 77-3 Filed 11/16/20 PageID.1385 Page 7 of 17


                                                       US 8,753,520 B1
                               1.                                                                       2
      LOCALIZED DISINFECTION SYSTEM FOR                                  eutrophic conditions, the amount of nutrients causes the
             LARGE WATER BODES                                           metabolic rate of aquatic plants to increase, thus increasing
                                                                         the biochemical oxygen demand and reducing the waters
   This application is a Continuation Application of PCT/                dissolved oxygen levels. Moreover, the temperature also
 EP2012/076170, filed 19 Dec. 2012, and which application is        5    affects the water's dissolved oxygen level, as warm water has
 incorporated herein by reference. To the extent appropriate, a          a reduced capability of holding dissolved oxygen. Therefore,
 claim of priority is made to the above disclosed application.           combining both oxygen reduction effects, such as larger
                                                                         amount of nutrients and higher temperatures, results in a
                FIELD OF THE INVENTION                                   weakening of the organisms as they become more Susceptible
                                                                    10   to diseases, parasites, and other pollutants. All of such prob
   The present disclosure relates to a method for controlling            lems produce a negative influence on the water quality, caus
the microbiological properties of a portion of water within              ing the proliferation of algae and other microorganisms,
large water bodies, by focusing on treating Such portion of              which later die and create an unsafe recreational environment
water, where said portion of the large water body complies               for the people. Also, global warming will tend to increase this
with specific microbiological sanitary conditions. The              15   kind of problem throughout the world.
present disclosure allows people to use large water bodies for              Many studies and analysis have been performed on large
recreational purposes in a safe manner, avoiding the treatment           water bodies used for recreational purposes. Large water
of the total water body. The method also comprises dispens               bodies are used for a wide variety of recreational purposes
ing chemicals governed by a parameter determination                      that include bathing, waterskiing, windsurfing, boating, and
method based on the ORP, the temperature, the salinity, and              many other activities. However, several water bodies used for
optionally the diffusion of chemicals, and the dilution power            Such recreational purposes do not comply with specific
of the water as well. This results in using in orders of magni           microbiological sanitary conditions applied to the water
tude less chemicals to treat water and low energy consump                body. For example, an EPA study was performed on more
tion. Thus, the present disclosure can allow people to use               than 1,000 lakes across the U.S. to analyze the potential risks
certain Zones within large artificial or natural water bodies,      25   of using Such lakes for direct-contact recreational purposes,
Such as large lakes, lagoons, reservoirs, dams, spas, ponds, or          and it was found that more than 30% of all the lakes poten
the sea; for recreational purposes in a safe manner, overcom             tially have wide ranging impacts on human health, and over
ing the limitation or impossibility of treating the whole water          41% of lakes pose a high or moderate exposure potential to
body.                                                                    algal toxins. Also, it has been found that microbial counts and
                                                                    30   toxin concentrations are greater in near shore residuals than in
                       BACKGROUND                                        open water areas.
                                                                            Many countries throughout the world have regulations for
   Several studies throughout the world show that the water              using bodies of water for direct contact recreational purposes,
quality found in several large water bodies, such as lakes,              Such as bathing, in safe and hygienic conditions, and there are
reservoirs, dams, and the sea, have bacteriological and physi       35   generally two types of regulations regarding recreational use
cal characteristics that do not comply with safety standards             of such water bodies. The first type of regulation is directed to
and or water quality required for recreational purposes.                 Swimming pools, and essentially requires maintaining a high
Therefore, the use of such large water bodies for recreational           permanent chlorine buffer in order to maintain low microor
purposes can pose health threats to the people, and adversely            ganisms levels and also to avoid the contamination of the
effect the Surrounding communities and geographies.                 40   water when new bathers enter the swimming pool. The chlo
   Water pollution can relate to the change in the chemical,             rine buffer neutralizes contaminants and kills microorgan
physical and biological characteristics of a water body due to           isms brought to the Swimming pool water by bathers,
human activity. As the world’s population has grown expo                 amongst many other pollutants, thus maintaining a highwater
nentially over the years, it demands more living and recre               quality Suitable for recreational purposes. The second type of
ational space, therefore using natural or artificial water bodies   45   regulation applies to natural or artificial large water bodies,
for different purposes. The increasing population is occupy              Such as lakes, the sea, lagoons, reservoirs, or dams, among
ing the periphery of large cities, increasing land demand and            other large water bodies, and it is referred to as the criteria for
 related utilities. Furthermore, the number of industries has            bathing with full body contact for recreational waters. This
multiplied, which has caused several environmental conse                 regulation is based on the diluting power of water. When the
quences that also affect the quality of such large water bodies.    50   water has acceptable microorganisms levels, and new bath
   One contributor to poor water quality is water pollution.             ers enter into a body of water, the contaminants are diluted in
Water can be contaminated by sewage disposal, industrial                 Such way that the contaminants do not attain a concentration
contamination, overdevelopment on the edge of water bodies,              in the body of water that causes significant effects. Therefore,
runoff from agriculture and urbanization, air pollution, etc.            in large water bodies, a disinfectant buffer is not needed due
Also, higher temperatures can adversely affect the microbio         55   to the high diluting power of the large water Volume, and
logical and physical properties of water and allow for a rapid           because of its natural capacity to maintain sanitary condi
proliferation of microorganisms that may negatively affect               tions.
the human health. These examples can cause the water quality                Direct-contact recreational water regulations, like the one
to drop below the standards required for recreational water.             applied to lakes, the sea, lagoons or dams; require the water
   The effects of water pollution include the impact over the       60   quality to comply with several standards that allow the safe
health of living organisms within the water bodies, and even             use of such bodies. In order to evaluate the suitability of the
tually the health of humans that can use such water for direct           large water bodies for direct-contact recreational purposes,
or indirect purposes.                                                    the most important standards are the microbiological param
   Also, the amount of nutrients entering large water bodies             eters of the water. For example, the EPA (Environmental
has intensified greatly over the years, mainly due to increased     65   Protection Agency) criteria for bathing with full body contact
urbanization and agriculture, leading to an increased micro              in recreational waters points out that as for freshwater, E. Coli
biological growth or eutrophication of the water body. Under             must not exceed 126 CFU per 100 ml of water, and that
Case 2:19-cv-00796-BSJ Document 77-3 Filed 11/16/20 PageID.1386 Page 8 of 17


                                                     US 8,753,520 B1
                              3                                                                    4
 Enterococci must not exceed 33 CFU per 100 ml of water. For           because of the large amount of chemicals that would be
 seawater, the EPA rules that the Enterococci must not exceed          needed, and that would cause important environmental dam
 35CFU per 100 ml of water. As another example, in Chile, the          age.
Norm NCh1333 for direct-contact recreational waters states                Currently, there are no known practical methods to disin
that the water must not contain over 1000 CFU of fecal                 fect large water bodies, and treating Such large water bodies,
coliforms per 100 ml of water (including E. Coli, among                Such as lakes, the sea, lagoons, reservoirs, or dams. If tradi
others). Therefore, strict norms apply when Such large water           tional disinfection technologies are utilized, a proper treat
bodies are used for direct-contact recreational purposes.              ment and disinfection would be technically, economically,
   It is therefore a significant challenge to obtain Such              and environmentally unviable. Therefore, it is desired to pro
required specific microbiological conditions in large water       10   vide a method for treating large water bodies, and preferably
bodies which are currently unsuitable for recreational pur             defined portions thereof in order to provide a Zone that com
poses, as the application of large quantities of chemical              plies with specific microbiological sanitary conditions, and
agents and disinfectants throughout the complete large water           using them for recreational purposes in a safe way.
body to comply with specific microbiological sanitary con                 Therefore, there is an unresolved problem regarding rec
                                                                  15
ditions is unfeasible technically, economically and environ            reational uses on natural or artificial large water bodies Such
mentally. Thus, the treatment of the complete water body to            as lakes, lagoons, the sea, or dams, with poor water quality.
comply with specific microbiological sanitary conditions               The microbiological characteristics of Such large water bod
                                                                       ies must comply with direct-contact water regulations or
applied to the water body is impossible most of the times.             more Stringent regulations that apply to the particular water
   Also, although some water bodies can comply with micro              body, in order to allow the safe practice of recreational pur
biological regulations for direct contact recreational waters,         poses within the water bodies, and also to avoid any health
or more stringent regulations applied to the water body, there         threats to the community or nearby terrains, which currently
are pathogenic organisms such as protozoa, and specifically            does not occur in many of the large water bodies throughout
amoebas, among others, that can be present in Such water               the world.
bodies especially in low salinity waters or high temperature      25
waters. Therefore, there are no guarantees that maintaining                                STATE OF THE ART
bacteriological regulations for direct contact recreational
waters, can allow safe bathing conditions permanently.                   U.S. Pat. No. 6,231,268 discloses a method and apparatus
   Currently, water treatment technologies applied to Swim             for treatment of large water bodies by directed circulation,
ming pools require the addition of chemical agents to main        30   where the device and method from U.S. Pat. No. 6,231,268 is
tain a permanent chlorine buffer of at least 1.5 ppm or to             directed to maintain water circulation within large water bod
maintain a permanent ORP of at least 750 mV. Currently,                ies to avoid lack of oxygen, stagnant areas, freezing, and other
there are no known practical methods to treat large water              non-uniform conditions. U.S. Pat. No. 6,231,268 does not
bodies contaminated by microorganisms, such as lakes, the              mention nor disclose a method for treating a portion of water
sea, lagoons, reservoirs, or dams because current methods are     35   within a large water body in order to comply with specific
technically, economically, and environmentally unviable for            micro-bacteriological sanitary conditions, but only discloses
large water bodies. The ORP has increasingly become a pri              a method for maintaining circulation within the large water
mary approach to standardizing water disinfection param                body. The method from U.S. Pat. No. 6.231,268 does not
eters. The metabolism of microorganisms and consequently               apply chemicals through diffusor means in order to create a
their ability to survive and propagate are influenced by the      40   sanitary-compliant Zone, but maintains a circulation within
ORP (Oxidation Reduction Potential) of the medium in                   the water body, which would disperse the chemicals through
which they live. From a bacteriological point of view, an              out the water body, not allowing the creation of a sanitary
oxidizing compound removes and accepts the electrons from              compliant Zone.
the cell membrane (reduction-oxidation reaction), causing                 U.S. Pat. No. 6,317.901 discloses a fresh or saltwaterpool,
the cell to become unstable and leading to a rapid death.         45   where the pool is created over a natural or artificial water body
   The Oxidation Reduction Potential (ORP), i.e., the ten              that allows using the water from such body to avoid the
dency of a chemical compound to acquire electrons from                 contamination due to Soil or other sediments contained in the
another species, may be controlled by the addition of different        large water body by means of physical barriers that allow the
disinfectants that allow treating the water and the killing of         passing through of water and not contaminants, which
dangerous microorganisms that can create an unsafe environ        50   requires the installation of physical containing means within
ment for recreational purposes. Also, the temperature of the           the large water body.
water carries an important role on its bacteriological charac             Patent CN 102092824 discloses a water circulation system
teristics and microorganism proliferation, where microorgan            for ponds, lakes, municipal tanks, and other water bodies,
ism proliferation tends to increase at higher temperatures.            where the water circulation system allows creating a flow
Furthermore, the salinity of the water also carries an impor      55   from the bottom water to the surface water, avoiding the
tant role on its bacteriological properties, as some microor           eutrophication of the water body. Patent CN102092824 does
ganisms require specific Salinity levels in order to be able to        not mention nor disclose a method for controlling the micro
proliferate, and do not withstand mediums with different               biological properties of a portion of water within the large
salinities. For example, Some pathogenic protozoa only grow            water bodies, in order to create sanitary-compliant Zones that
in water with salinities lower than 2% in weight, therefore for   60   allow recreational purposes.
higher salinities such microorganisms will not grow nor pro
 liferate.                                                                                      SUMMARY
   Swimming pool water treatment technologies require the
addition of large quantities of chemical agents, in order to              Surprisingly, the present disclosure controls the microbio
maintain Suitable disinfection parameters. For large water        65   logical properties in large water bodies by treating a portion
bodies, the application of current Swimming pool disinfecting          of the large water body, where the portion of the large water
technologies is unviable technically and economically,                 body complies with specific microbiological sanitary condi
Case 2:19-cv-00796-BSJ Document 77-3 Filed 11/16/20 PageID.1387 Page 9 of 17


                                                      US 8,753,520 B1
                                5                                                                      6
tions without having to treat the whole water body, providing                    for water temperatures from 5°C. to 35°C., the mini
thus a sanitary-compliant Zone, which is located in order to                       mum period of time is calculated by the following
cover the area being used for recreational purposes, allowing                      equation:
the water quality to comply with specific microbiological                     Minimum period of time.min-80-2*Temperature
sanitary conditions.                                                             of the water, C.; and
   The method allows treating a small part of the total water
Volume. Therefore, the method requires only a small amount                for water temperatures between 35°C. and up to 45° C., the
of chemicals as well as low consumption of energy due to the                minimum period of time is calculated by the following
use of dispenser means that allow creating safe sanitary                    equation:
compliant Zones without needing to treat the entire water          10         Minimum period of time.min-5*Temperature of
body. Thus, the present disclosure can allow people to use                       the water, C.-165;
certain Zones within large water bodies for recreational pur              c. dispensing an effective amount of chemical agent in
poses in a safe manner, overcoming the limitation or impos                   order to maintain at least the minimum ORP level during
sibility of treating the whole water body, but only treating the             at least the minimum period of time at the most unfavor
Zone that will be used for Such purposes, and also allows using    15
                                                                             able Zone, and
countless lakes, seashores, lagoons, and many water bodies                d. Repeating step c in order to avoid the ORP in the most
that are unusable today due to safety or sanitary problems,                  unfavorable Zone to decrease by more than 20% of the
generating unprecedented recreational and touristic opportu                  minimum ORP value.
nities that can change the lifestyle of people around the world.
   The method can be performed on natural or artificial large                    BRIEF DESCRIPTION OF THE FIGURES
water bodies, such as lakes, the sea, estuaries, reservoirs,
dams, and lagoons. Also, the water contained in Such large                 The accompanying drawings, which are incorporated
water bodies can be fresh water, brackish water, salty water,           herein and constitute a part of this disclosure, illustrate Vari
 Or Sea Water.                                                          ous embodiments of the present invention. In the drawings:
   Accordingly, in Some embodiments, the present disclosure        25      FIG. 1 shows atop view of a small section of the large water
relates to a method for controlling the microbiological prop            body (2), and the sanitary-compliant Zone (1).
erties of water by identifying a portion of the water. The                 FIG. 2 shows a top view of an even smaller section of the
method further includes maintaining at least a minimum ORP              large water body, and in particular, the sanitary compliant
in the water for at least a minimum period of time depending            Zone (1), the dispenser means (3) and the delimiting Zone (4).
on the salinity and the temperature of the water, and dispens      30      FIG. 3 shows a chart representing the variation of the
ing chemical agents in order to maintain at least the minimum           minimum ORP value of the water according to the waters
ORP at least during the minimum period of time. The dispen              salinity, as a result from an embodiment of the method of the
sation of chemical agents may preferably be performed                   present invention.
through dispenser means that allow creating safe sanitary                  FIG. 4 shows a chart representing the variation of the
compliant Zones. The dispensation of chemical agents may           35
                                                                        minimum period of time that the minimum ORP value is
additionally be based on the diffusion of chemicals in the              maintained according to the water's temperature, as a result
water and the dilution power in the water.                              from an embodiment of the method of the present invention.
   In one embodiment, the method of the present disclosure                 In accordance with common practice, the various
 includes:                                                              described features are not drawn to scale but are drawn to
   a. identifying a portion of water intended for recreational     40   emphasize specific features. Reference characters denote like
      purposes within the large water body and defining dis             features throughout the Figures.
      penser means;
   b. maintaining at least a minimum ORP level in Such por                              DETAILED DESCRIPTION
      tion of water for at least a minimum period of time,
      wherein the minimum ORP level and the minimum                45      The following detailed description refers to the accompa
      period of time cannot be lower than the values calculated         nying drawings. While Some embodiments may be described,
      by:                                                               modifications, adaptions, and other implementations are pos
      i. determining the most unfavorable Zone within the               sible. For example, Substitutions, additions, or modifications
         portion of water;                                              may be made to the elements illustrated in the drawings, and
      ii. determining the salinity of the water at the most        50   the methods described herein may be modified by substitut
        unfavorable Zone;                                               ing, reordering, or adding steps to the disclosed methods.
      iii. determining the minimum ORP value based on the               Accordingly, the following detailed description does not limit
          salinity of the water where:                                  the scope of the disclosure. While systems and methods are
          for salinities in the water between 0% and up to 1.5%         described in terms of "comprising various apparatus or
             the minimum ORP level is 550 mV;                      55   steps, the systems and methods can also "consist essentially
        for salinities in the water higher than 1.5%, and up to         of or “consist of the various apparatus or steps, unless stated
          2.5%, the minimum ORP level is calculated by the              otherwise.
          following equation:
                                                                                               DEFINITIONS
       Minimum ORP mV=625-50*Salinity of the Water,                60
          %(Weight Percent); and                                          In the light of the present disclosure, the following terms or
   for salinities in the water higher than 2.5%, the minimum            phrases should be understood with the meanings described
      ORP level is 500 mV; and                                          below:
      iv. determining the temperature of the water in the most             As used herein, the general types of water and their respec
        unfavorable Zone; and                                      65   tive Total Dissolved Solids (TDS) concentration (in mg/L)
      V. determining the minimum period of time based on the            are: Fresh, with TDSs 1,500; Brackish, with 1,500<TDSs 10,
         water temperature, where:                                      000; Salty, with 10,000<TDSs30,000; and Seawater, with
Case 2:19-cv-00796-BSJ Document 77-3 Filed 11/16/20 PageID.1388 Page 10 of 17


                                                       US 8,753,520 B1
                             7                                                                        8
 TDS>30,000. The TDS can be measured for example using a                 bodies for recreational purposes in a safe manner, and over
 conductivity meter or by applying gravimetric methods                   comes the economic, technical and environmental limitation
 evaporating the solvent and weighing the mass of residues               or impossibility of treating the whole water body, and also
 left.                                                                   allows using countless lakes, seashores, lagoons, and many
    As used herein, “sanitary-compliant Zone” refers to the              water bodies that are unusable today due to safety or sanitary
 portion of water, within the large water body, which is estab           problems, generating unprecedented recreational and touris
 lished for recreational purposes, and required to comply with           tic opportunities that can change the lifestyle of people
 specific microbiological sanitary conditions, when used for             around the world.
 recreational purposes or when it is needed. It must be noted               The disclosed methods can be performed on natural or
 that the sanitary-compliant Zone may not be permanently the        10   artificial large water bodies, such as lakes, the sea, estuaries,
 same physical Zone, but it may change according to the                  reservoirs, dams, and lagoons. The disclosed methods can be
 requirements of the people for recreational purposes.                   used with different water types including fresh, brackish,
    As used herein, 'specific microbiological sanitary condi             salty, and sea water. In one embodiment, the method for
 tions’ refers to the microbiological properties/conditions that         controlling the microbiological properties of a portion of
 need to be achieved within the sanitary-compliant Zone in          15   water within large water bodies includes:
 order to allow recreational purposes. Such conditions can be               a. identifying a portion of water intended for recreational
 determined by specific local, state, federal regulations for                  purposes within the large water body and defining dis
 reducing certain specific organisms, or different predeter                   penser means;
 mined specific conditions.                                                b. maintaining at least a minimum ORP level in Such por
  As used herein, "minimum ORP level” refers to the mini                      tion of water for at least a minimum period of time,
 mum ORP that can be allowed in the most unfavorable Zone,                    wherein the minimum ORP level and the minimum
 in order to properly control microbiological properties in                   period of time cannot be lower than the values calculated
 Such Zone.                                                                   by:
    As used herein, “minimum period of time refers to the                     i. determining the most unfavorable Zone within the
 minimum amount of time that the minimum ORP level of the           25           portion of water;
 water at the most unfavorable Zone must be maintained, in                    ii. determining the salinity of the water at the most
 order to allow the required sanitary conditions.                                unfavorable Zone;
    As used herein, the “delimiting Zone' corresponds to a                    iii. determining the minimum ORP value based on the
 virtual Zone that delimits the sanitary-compliant Zone, and                      salinity of the water where:
 does not require a physical barrier.                               30            for salinities in the water between 0% and up to 1.5%
    As used herein, the “most unfavorable Zone' corresponds                        the minimum ORP level is 550 mV;
 to the Zone that shows the lowest ORP values within the                         for salinities in the water higher than 1.5%, and up to
 identified portion of water, especially after applying a deter                    2.5%, the minimum ORP level is calculated by the
 mined amount of chemical agents. The most unfavorable                             following equation:
 Zone is often, but not necessarily always, found on the delim      35
                                                                               Minimum ORP mV=625-50*Salinity of the Water,
 iting Zone of the identified portion of water and the farthest                   %(Weight Percent); and
 from the chemical dispenser.
    As used herein, the "dispenser means' refer to any means               for salinities in the water higher than 2.5%, the minimum
 for applying one or more chemical agents to the water, and                   ORP level is 500 mV; and
 may be selected from the group consisting of an injector,          40        iv. determining the temperature of the water in the most
 diffusor, sprinkler, weight dispenser, piping, manual applica                   unfavorable Zone; and
 tion, and combinations thereof; pipes; Valves; and connecting                V. determining the minimum period of time based on the
 elements that allow the proper application of chemicals into                    water temperature, where
 the established portion of water to be treated.                                 for water temperatures from 5°C. to 35°C., the mini
    As used herein, the “chemical agents' that are applied to       45              mum period of time is calculated by the following
 the water body refer to any chemical agent that allows achiev                      equation:
 ing the desired ORP level in the water. The “effective amount                  Minimum period of time.min-80-2*Temperature
 of chemical agents’ corresponds to the minimum amount of                          of the water, C.; and
 chemicals that can be applied to the waterin order to maintain            for water temperatures between 35°C. and up to 45° C., the
 at least the minimum ORP level during at least the minimum         50
                                                                             minimum period of time is calculated by the following
 period of time at the most unfavorable Zone.                                equation:
 Methods of the Present Disclosure
    The present disclosure allows controlling the microbio                      Minimum period of time.min-5*Temperature of
 logical properties in large water bodies by treating a portion                    the water, C.-165;
 of the large water body, so that said portion of the large water   55     c. dispensing an effective amount of chemical agent in
 body complies with specific microbiological sanitary condi                   order to maintain at least the minimum ORP level during
 tions when required, thus overcoming the limitation or                       at least the minimum period of time at the most unfavor
 impossibility of treating the whole water body. Sanitary-com                 able Zone, and
 pliant Zones are created, which are strategically located in              d. Repeating step c in order to avoid the ORP in the most
 order to widely cover the area being used for recreational         60        unfavorable Zone to decrease by more than 20% of the
 purposes.                                                                    minimum ORP value.
    The disclosed method requires a smaller amount of chemi                The location of the most unfavorable Zone, the water salin
 cals and reduced energy consumption because it does not                 ity and temperature of the water may vary independently from
 require treating the complete water body with this specific             each other as a result of external conditions. Thus, the method
 method (the water body may be subject to other treatments          65   of the disclosure may optionally comprise a further step e.
 different to the disclosed method). Thus, the present disclo            where steps b. c. and d. are carried out once again or repeat
 Sure allows people to use certain Zones within large water              edly.
Case 2:19-cv-00796-BSJ Document 77-3 Filed 11/16/20 PageID.1389 Page 11 of 17


                                                         US 8,753,520 B1
                                9                                                                          10
    To determine the Zone that must comply with specific                       The sanitary-compliant Zone is virtually bounded by the
 microbiological sanitary conditions applied to the water                   delimiting Zone 4. The delimiting Zone 4 is a virtual barrier
 body, a strategic analysis could be done in order to provide an            that may comprise but does not require a physical barrier.
 accessible Zone that can allow safe recreational purposes.                    The present disclosure does not require circulating water
    The dispensation of the chemical agent, preferably through              throughout the various Zones—sanitary-compliant Zone,
 dispenser means, is controlled by a parameter determination                delimiting Zone, and most unfavorable Zone. In fact, in some
 method that combines the effects of the ORP of the water, its              embodiments, the water is specifically not circulated. For the
 salinity and its temperature. Optionally, the diffusion of                 large water bodies described herein, it may be economically,
 chemicals, and the dilution power of the water may be further              technically and environmentally unviable to circulate the
 considered in the parameter determination method. Due to the          10   water within the large water body. The present disclosure
 combined effect of the disinfection properties of the water                treats the water in the identified portion of water with chemi
 (ORP), the resistance of certain microorganisms depending                  cal agents to allow Such Zone to comply with specific micro
 on the salinity of the water, the temperature, and optionally              biological sanitary conditions for Such area. While dispersion
 the dilution power of the water, the present disclosure allows             of the chemical agents from the sanitary-compliant Zone to
 to use much less chemical agents than required by Swimming            15   other Zones may naturally occur within the water body, it is
 pools in order to comply with specific microbiological sani                not required by the present disclosure. Therefore, in some
 tary conditions applied to the water body, which was a result              embodiments, maintaining water circulation throughout the
 of extensive research. In the state of the art, there are currently        complete water body would be counterproductive with the
 two ways for maintaining a water quality compliant with                    disclosed methods.
 specific microbiological sanitary conditions applied to the                   After the portion within the large water body to be used for
 water body, which relate to the addition of large quantities of            recreational purposes has been identified or established, the
 disinfection agents, or instead relying on the dilution power              dispenser means, which are controlled by a parameter deter
 of the water. The present disclosure combines both effects in              mination method based on the ORP of the water, its salinity,
 order to make the most of their synergies and thus provide an              its temperature, and optionally the diffusion of chemicals as
 effective and sustainable method for Zones that comply with           25   well as the dilution power of the water, may be defined.
 specific microbiological sanitary conditions.                                 The dispenser means 3 may be selected from one or more
 Identifying the Portion of Water to be Treated                             than one diffusors, injectors, sprinklers, dispensers by
    The location of the portion of water to be treated, which               weight, piping, manual application, or combinations thereof.
 after the process of the invention will be designated as the               The dispenser means are adapted to discharge an effective
 sanitary-compliant Zone, can be determined by strategically           30   amount of chemicals into the water body; and also may com
 identifying the portion of the water most likely to be used for            prise the required equipment to allow its proper operation,
 recreational purposes. This location can be determined by                  Such as pipes, valves, and connecting elements.
 examining where users are likely to enter the water, the depth                In order to create the Zones that comply with specific
 of the water, the purpose of the water (e.g., bathing, Swim                microbiological sanitary conditions applied to the water
 ming, skiing, boating, fishing, etc.), the temperature of the         35   body, chemical concentrations must be applied according to a
 water, and the like. For example, if a body of water is located            parameter determination method based on the ORP, the salin
 next to a hotel, the sanitary-complaint Zone will likely be the            ity, the temperature, and optionally the diffusion of chemicals
 portion of the water next to the hotel where users are most                and the dilution power of the water as well. The chemicals
 likely to enter the water. This is shown in FIGS. 1 and 2, which           may preferably be applied by dispenser means 3 that are
 show the sanitary-compliant Zone 1 located on an edge of the          40   defined in order to cover the water volume used for recre
 large water body 2. In other cases, the sanitary-complaint                 ational purposes.
 Zone can be in the center of a body of water and surrounded by                It must be noted that the present disclosure does not require
 the large water body. In some cases, the sanitary-compliant                a physical barrier in order to contain the portion of water to be
 Zone may correspond to a recreational area that is visually                treated, but instead chemical concentrations are applied to the
 roped off or otherwise physically separated from the rest of          45   portion of water in order to comply with specific microbio
 the water (e.g., fenced off, partitioned off with a wall).                 logical sanitary conditions applied to Such area the water
    Referencing FIGS. 1 and 2, the Zone 1 complies with                     body.
 predetermined sanitary conditions. As discussed, the sanitary                 The dispenser means are controlled by a parameter deter
 conditions may be determined by local, state, or federal regu              mination method based on the ORP of the water, its salinity,
 lations or different predetermined specific conditions. Exem          50   its temperature, as well as optionally the diffusion of chemi
 plary regulations for recreational water state that E. Colimust            cals and the dilution power of the water. The dispenser means
 not exceed 126 CFU per 100 ml of water, and that Enterococci               applies chemicals into the water in order to allow proper
 must not exceed 33 CFU per 100 ml of water. For seawater,                  diffusion conditions within the water body and comply with
 the EPA regulations state that Enterococci must not exceed 35              specific microbiological sanitary conditions applied to the
 CFU per 100 ml of water. In Chile, the Norm NCh1333 for               55   water body. The dispenser means may be strategically con
 direct-contact recreational waters state that the water must not           figured, and positioned relative to and/or with the portion of
 contain over 1000 CFU offecal coliforms per 100 ml of water                water intended for recreational purposes in order to provide
 (including E. Coli, among others). Alternatively, the sanitary             the required chemical concentrations at the sanitary-compli
 conditions or microbial properties may be determined by                    ant ZOne.
 referencing the concentration of certain microorganisms. In           60   Number and Location of Dispensers
 any case, the sanitary-compliant Zone 1 meets the sanitary                    In one embodiment, the dispensers are located or used in
 conditions, while the rest of the water volume 2 may not                   order to cover the water Volume in the sanitary-compliant
 comply with specific sanitary conditions applied to the sani               Zone. The number and location of the dispensers for dispens
 tary-compliant Zone.                                                       ing the chemical agents may be determined by the specific
    Additionally, the sanitary-complaint Zone may include one          65   conditions of each portion of water that will be treated. The
 or more dispensers 3 for dispensing chemical agents where                  total amount of dispensers can be calculated according to the
 the rest of the water body 2 may not include the dispensers 3.             chemical flow that is to be applied to the water body, and such
Case 2:19-cv-00796-BSJ Document 77-3 Filed 11/16/20 PageID.1390 Page 12 of 17


                                                        US 8,753,520 B1
                                11                                                                      12
 chemical flow may be divided into a series of dispensers in               for a minimum period of time according to the diffusion of
 order to allow its homogeneous application throughout the                 chemicals in the water, due to the complexity of the variables
 portion of water to be treated.                                           and its mutual influences, and therefore extensive research
    For example, for treating the same portion of the water                was performed. An intricate model must be built in order to
 body, there is an effective amount of chemicals to be added.              estimate the amounts of chemicals to be applied in the water
 The effective amount may preferably be added through sev                  body. Since the portion of water is contained within a large
 eral Small-flow dispensers, or just a few large-flow dispens              water body, when the chemicals are applied, they will diffuse
 ers, depending on several variables such as for example wind,             throughout the portion of water creating a chemical gradient
 water currents, and many other variables that may influence               that will be higher near the dispensers and lower near the most
 the homogeneity of the chemical application within the water         10   unfavorable Zone.
 body.                                                                         It must be noted that when the application of chemicals
    The dispensers can generally be located on the perimeter of            begins, at first there will be no significant change in the ORP
 the portion of water that will be treated, in order to fully cover        of the water since the chemicals will be oxidizing several
 Such portion, but they can also have other configurations                 other compounds in the water. However, at Some point the
 regarding the specific requirements of the portion of water in       15   application will allow generating a residual concentration of
 order to maintain the homogeneity of the chemical applica                 chemicals that will help raise the ORP up to the desired levels
 tion and allow the chemical diffusion throughout the portion              and thus provide the desired disinfection capacity. Therefore,
 of water.                                                                 it must be noted that the chemical consumption is divided into
 Types of Dispensers                                                       two groups:
    The types of dispensers that can be used in the disclosed                The amount of chemicals applied that help oxidizing
 method can be variable according to the requirements for                      diverse compounds that do not affect ORP significantly.
 chemical application, and may comprise diluters, injectors,                   Such chemical consumption must be determined on
 dispensers by weight, manual application, manifolds, piping,                  site, as it completely depends on the water quality of the
 sprinklers, nozzles, or combinations thereof. The dispensers                   raw water. Also, Such concentration could be determined
 used in the disclaimed method are preferably nozzles, and            25       by an intricate model based on the water quality physi
 more preferably injectors.                                                    cochemical parameters.
 Discharging an Effective Amount of Chemical Agents                          The amount of chemicals applied that generate a residual
    Chemical agents are used to create the sanitary-compliant                   concentration in the water and thus increase the ORP in
 Zone by reducing the number of microorganisms in the sani                      the water. Such chemical concentration can be estimated
 tary-compliant Zone to below a predetermined amount. The             30        on site or according to diverse methods depending on
 concentration of the chemical agents in the sanitary-compli                    water quality and physicochemical conditions or param
 ant Zone can be controlled by the amount of chemical agent                     eters.
 dispensed from a single dispenser as well as the total number                Notwithstanding the foregoing and without limiting the
 of dispensers. For example, it may be desirable to dispense               invention, the oxidant application ranges for different oxi
 less chemical agent from a single dispenser, but to increase         35   dants vary according to the properties of the water. Usually
 the number of dispensers in the sanitary-compliant Zone. An               utilized ranges of some oxidizing agents are the following:
 example of the use of multiple dispensers is shown in FIG. 2
 where a plurality of dispensers 3 are located around the
 periphery of the sanitary-compliant Zone. The number and
 location of the dispensers for dispensing the chemical agents        40                                      Range of Application
 are determined in order to cover the water volume in the                        Oxidant                     (Residual Concentration)
 sanitary-compliant Zone, in one embodiment.                                     Chlorine                          0.01-5 ppm
    The dispenser 3 may be a diffusor, injector, sprinkler, dis                  Sodium Hipochlorite               0.01-2 ppm
 penser by weight, piping, manual application, or combina                        Bromines                          0.01-2.3 ppm
                                                                                 Ozone                             0.01-0.75 ppm
 tions thereof. The dispenser discharges an effective amount          45
 chemical agent into the water body. The dispenser also
 includes any required equipment to allow the dispenser to                   The applicant will provide some embodiments to estimate
 operate. Such as pipes, valves, and connecting elements.                  the amount of residual chemicals in the water:
    Exemplary chemical agents include antimicrobial agents                   a. One could estimate the minimum amount of oxidants
 Such as oZone, chlorine, and chlorine compounds, biguanide           50        that must be applied in the water in order to obtain a
 products, halogen-based compounds, bromine-based com                           certain ORP in the entire portion of water to be treated,
 pounds, and combinations thereof.                                              assuming the portion of water behaves as a closed body.
   The total amount of chemicals added to achieve a certain                     For example, the minimum amount of chemicals could
 ORP level in the water depends on several variables, such as                   be estimated in order to achieve a certain ORP in the total
 for example the pH, meteorological conditions, rain, levels of       55        volume of the portion of water. For example, if the
 use, organic load, Salinity, temperature, alkalinity, disinfec                 portion of water has a volume of 1,000 m, and the
 tant concentration, and/or concentration of metals and con                     portion of water is considered a closed water body, it can
 taminants, among many other factors. The ORP is a measure                      be estimated that for achieving an ORP of 550 mV in the
 of the tendency for oxidizing or reducing certain species                      water, a residual concentration of 0.07 ppm of sodium
 found within the water body, and therefore does not represent        60        hypochlorite must be maintained. In order to obtain the
 the amount of chemical agents contained in the water. ORP                      residual concentration of 0.07 ppm, a first dosage of 1.2
 measurements present the advantage of measuring not only                       ppm of sodium hypochlorite was added in order to meet
 the concentration of the sanitizer, but also its activity in the               the chlorine demand of the water and did not generate
 water and its effectiveness on killing germs and bacteria.                     any residual concentration. Afterwards, a dose of 0.07
    There are no known equations that can relate the tempera          65        ppm was added to obtain the required residual concen
 ture of the water, its salinity, and the dilution power for                    tration and obtain the desired ORP level of 550 mV.
 maintaining a minimum ORP in a certain portion of the water                    Therefore, the amount of sodium hypochlorite added to
Case 2:19-cv-00796-BSJ Document 77-3 Filed 11/16/20 PageID.1391 Page 13 of 17


                                                                     US 8,753,520 B1
                             13                                                                                   14
     the water can be calculated according to its concentra                           In certain embodiments of the invention, where there is an
     tion in the water body as follows:                                             intensive use of the sanitary-compliant Zone due to large
   First dose:                                                                      amounts of people, or if there are many currents that affect the
                                                                                    disinfection characteristics of the sanitary-compliant Zone, or
                                                                                    due to safety or other reasons, the ORP may be maintained
                       ppm sodium hypochlorite              mix 1,000 liters        permanently within the sanitary compliant Zone for certain
       1.2 ppm = 1.2         liter of water       x 1000            1 m3            periods of time.
                                                                                      Also, in certain embodiments of the invention, the water
                                                                               10
                                                                                    treatment is only utilized when bathers are present in the
      Total Sodium Hypochlorite=1,200 kg                                            sanitary-compliant Zone, and therefore the treatment may not
   Residual concentration:                                                          operate all day nor permanently. For example, the water treat
                                                                                    ment may operate only during the day, and it can be stopped
                                                                                    during the night, when there are no bathers in the sanitary
                   ppm sodium hypochlorite              mix 1,000 liters       15   compliant Zone. Therefore, the water treatment method is
 0.07 ppm = 0.07        liter of water
                                              x 1,000        1 m3                   applied when the sanitary-compliant is effectively used for
                                                                                    recreational purposes.
                                                                                       In some embodiments, it may be desirable to improve the
       Total Sodium Hypochlorite=70 kg                                              water quality in the sanitary-compliant Zone by Supplying
                                                                                    fresh water or water from different portion within the large
   Therefore, a total amount of 1270 kg of sodium hypochlo                          water body. This may be beneficial, for example, to dilute the
     rite should be added to obtain a homogeneous residual                          effect of contaminants from users but may produce an
     concentration of sodium hypochlorite in the water of                           unwanted diffusion effect on the chemicals.
     0.07 ppm, and thus obtain an ORP of 550 mV in such                                The minimum effective amount of disinfectant composi
     Zone. Since in reality the portion of water is found within               25   tion may be calculated by the following equations: (Boyce &
     a large water body, the concentration will not be homo                         Hamblin, 1975) (Boyce & Hamblin, 1975)
     geneous, and then the previously calculated dose can be
     considered as a minimum for obtaining such ORP due to
     the diffusion of chemicals produced by currents.
   b. One could also use the free chlorine method, which
      allows calculating the ORP of the water based on the pH
                                                                                          C.C., y)=          nexpli, Kotar)
                                                                                                      U   21.2
      and the free chlorine concentration in the water. When
     the pH is maintained at a constant value, there is a linear                                 -- (s)
     relationship between ORP and free chlorine. Thus the
     amount of chemicals required to achieve a certain                         35
     amount of free chlorine can be calculated subject to the
      ORP level as follows:                                                           Where the above equation is the solution for a point source
                                                                                    discharging continuously at a constant Volumetric rate

                                                Residual Chlorine              40
           ORP                 pH                 Concentration
          600 mV.              7.0                  0.06 ppm
                               8.0                  0.20 ppm
                               9.0                  1.60 ppm                        and at a concentration C, LLM at the source in a fluid of depth
          700 mV.              7.0                      0.30 ppm               45
                               8.0                  1.00 ppm                        Zm, with X mandy m being the horizontal and vertical
                               9.0                  2.70 ppm                        distances respectively.

   c. Addition of chemicals with periodic monitoring in order
      to stop the addition when a certain ORP is reached is a                  50
      further option. This method is a trial and error method,
      which allows adding chemicals by periodically monitor
      ing the ORP, and when the desired ORP is reached, the                         is the diffusion coefficient of the specific chemical in the
      chemical addition must be stopped.                                            water, and K is the modified Bessel function of the second
   d. Another method used for determining the amount of                        55   kind. U cm/s) is the uniform current of the water body
      chemicals consists of taking a small water sample and                         through the X axis, and Y-I is the decay process of the chemi
      perform a small-scale test to determine the amount of                         cal in a time scale.
      chemicals that must be applied to achieve a certain ORP                       Most Unfavorable Zone
      level. This method is commonly used and allows esti                              In order to comply with specific microbiological sanitary
      mating the amount of chemicals, although it does not                     60   conditions applied to the water body, the most unfavorable
      consider diffusion or other variables. Therefore, the                         Zone of the established portion of water is to be determined.
      results from this method are to be considered as a mini                       The most unfavorable Zone corresponds to the one having the
      mum amount of chemicals required.                                             lowest ORP values, especially after applying a predetermined
   In some embodiments, it is desirable to apply additional                         amount of chemicals through dispenser means in the estab
 chemical agents before the ORP level in the most unfavorable                  65   lished portion of water, and it may be found on the delimiting
 Zone decreases by about 0.1%, 1%. 5%, 10%, 15%, 20%,                               Zone or the furthest from the dispenser means. The predeter
 25%, 50%, 75%, or 100%.                                                            mined amount of chemicals can be determined on-site and its
Case 2:19-cv-00796-BSJ Document 77-3 Filed 11/16/20 PageID.1392 Page 14 of 17


                                                        US 8,753,520 B1
                                15                                                                    16
 only purpose is to determine the Zone with lowest ORP values             mutual influences. Such relations are product of an extensive
 within the portion of water to be treated.                               research, and the minimum ORP level and the minimum
    If the water body has a surface area smaller than 5 hectares,         period of time that are used for the method of the present
 the most unfavorable Zone is usually the central Zone of the             invention, in a preferred embodiment, cannot be lower than
 water body.                                                              the values defined as follows:
    A parameter determination method is defined to take in                Minimum ORP Level:
 account the different operation conditions of the system. It               Once the salinity is known from the most unfavorable Zone,
 should be noted that it is unviable to perform constant mea              the minimum ORP level may be calculated by the following
 sures on the water body, thus the present disclosure allows              equations:
 providing a water quality that complies with specific micro         10     i. for salinities between 0% and up to 1.5% the minimum
 biological sanitary conditions without requiring constant                     ORP of the water is at least 550 mV;
   CaSUS.                                                                   ii. for salinities higher than 1.5%, and up to 2.5%, the
    The parameter determination method is based on the                          minimum ORP of the water is calculated by the follow
 water's ORP, its salinity, its temperature, and optionally the                 ing equation:
 diffusion of chemicals and its dilution power within the iden       15
 tified portion of water. The ORP salinity, and temperature of                  Minimum ORP mV=625-50*Salinity of the Water,
                                                                                   %(Weight Percent); and
 the water can be determined by empirical methods, such as
 visual inspection, methods based on experience, and analyti                iii. for salinities higher than 2.5%, the minimum ORP of
 cal methods. The present disclosure has related these vari                    the water is at least 500 mV.
 ables and has solved a very complex interaction regarding                   The aforementioned parameter determination method is
 water quality, after very extensive research.                            represented in a graph as shown in FIG. 3.
    The salinity can be determined by empirical or analytical                For example, if the water has a salinity of 1% in weight (or
 methods such as visual tests; Salinometers that are based on             10,000 ppm) the minimum ORP of the water that has to be
 the conductivity of electricity in the water; hydrometers that           maintained, according to this embodiment, will be 550 mV.
 are based on the specific gravity of the water, or refractome       25      On the other hand, if the water has a salinity of for
 ters that are based on the index of refraction of the water; or          example, 2% in weight (or 20,000 ppm) the minimum ORP of
 may be publically known or can be information from other                 the water that has to be maintained is 525 mV, according to
 Sources, among others.                                                   this embodiment, is calculated using the following equation:
    The temperature of the water can be determined by empiri
 cal or analytical methods such as visual tests; thermometers;       30         Minimum ORP mV=625-50* |2=525 mV
 thermocouples; resistance temperature detectors; pyrom                     Finally, if the water's salinity is higher than 2.5%, for
 eters; or infrared devices; or may be publically known or can            example 3% in weight, the minimum ORP that has to be
 be information from other sources, among others.                         maintained is 500 mV.
    The ORP of the water can be determined by empirical or                Minimum Period of Time:
 analytical methods, such as using ORP meters that have elec         35      The minimum period oftime is determined by the tempera
 trodes in order to measure the Voltage across a circuit within           ture of the water, and it can be calculated by the following
 the water.                                                               equations:
    It must be noted that the ORP of the water, its temperature,             i. for water temperatures between 5° C. and up to 35°C.,
 its salinity, and the dilution power may be previously known                   the minimum period of time is calculated by the follow
 or empirically determined, therefore the method from the            40          ing equation:
 present disclosure can be applied into the predefined portion
 of water in knowledge of these variables.                                      Minimum period of time.min-80-2*Temperature
    The parameter determination method comprises maintain                          of the water, C.; and
 ing at least a minimum ORP level in the most unfavorable                   ii. for water temperatures higher than 35° C. and up to 45°
 Zone for at least a minimum period of time in order to ensure       45         C., the minimum period of time is calculated by the
 the required sanitary conditions throughout the entire estab                   following equation:
 lished portion of water within the large water body.
    The minimum ORP level may depend on the salinity of the                     Minimum period of time.min-5*Temperature of
 water, as certain types of microorganisms, such as some                           the water, C.-165.
 pathogenic protozoa, can only grow and live inside water            50     The curve showing how the minimum period of time
 bodies with maximum salinities of 2% in weight. Therefore,               behaves is shown of FIG. 4.
 the minimum ORP level may depend on the salinity proper                    For example, if the water's temperature is 20° C., the
 ties of the water, as for certain Salinity concentrations the            minimum period of time is 40 minutes according to the fol
 water will not serve as a media for some microorganisms to               lowing equation:
 grow and thus pose health threats and un-hygienic conditions.       55
    On the other hand, the minimum period of time may also                      Minimum period of time.min-80-2*2O=40 min
                                                                                    utes
 depend on the temperature of the water. The water's tempera
 ture is a very important factor for the proliferation of several           On another hand, if the water's temperature is between 35°
 microorganisms. For low water temperatures, the microor                  C. and 45° C., for example 40°C., the minimum period of
 ganisms will not proliferate as rapidly as for higher water         60   time is 35 minutes according to the following equation:
 temperatures, therefore this effect is considered in the present
 parameter determination method. Until now, there were no                       Minimum period of time.min-5*40-165=35 min
                                                                                    utes
 known equations that can relate the temperature of the water,
 its salinity, and the dilution power for maintaining at least a            The parameter determination method of the above embodi
 minimum ORP in a certain portion of the water for at least a        65   ment is described only in use for water temperatures between
 minimum period of time according to the diffusion of chemi               5° C. and 45° C., since any other temperature may not be
 cals in the water, due to the complexity of the variables and its        Suitable for recreational purposes.
Case 2:19-cv-00796-BSJ Document 77-3 Filed 11/16/20 PageID.1393 Page 15 of 17


                                                        US 8,753,520 B1
                            17                                                                         18
   The parameter determination method may also comprise                    plary of certain embodiment. Any variations in the exempli
 applying chemicals agents through the dispenser means to                  fied method which raise to the skilled in the art are intended to
 avoid the ORP of the most unfavorable Zone to be less than the            fall within the scope of the present invention.
 minimum ORP level.
    When there are bathers in the sanitary-compliant Zone, the        5                                EXAMPLE
 ORP of the water will decrease more rapidly than when there
 are no bathers in the water. Thus, the present parameter deter              The disclosed method was applied in Lake Rapel located in
 mination method allows including the effect of the amount of              Navidad, Chile. The lake has over 8,000 hectares of surface,
 bathers in the sanitary-compliant Zone, which in turn is con              and more than 695 million cubic meters of fresh water. The
 trolled by the dilution power of the water. The time taken to        10   lake is normally used for recreational purposes.
 reach the minimum ORP level will depend on the use of the                   A portion of water within the large water body was estab
 sanitary-compliant Zone and the dilution encountered by the               lished according to the lake's normal recreational use, which
 bathers. Therefore, the ORP decreasing rate will depend on                covered approximately 650 m (corresponding to about
 the amount of bathers in the water, and thus, on the dilution             0.0008% of the total lake area). The portion was located on
 power of the water.                                                  15   the edge of the lake. The specific microbiological conditions
   The variables of water salinity and temperature, ORP and                required for this specific experiment corresponded to the
 chemical concentration can vary and be affected by external               microbiological regulations for direct contact recreational
 factors. The disclosed methods allow for some variation in                waters as determined by the EPA.
 these factors such that constant monitoring of the water salin               Approximately 20 injectors were installed on the north
 ity, water temperature and recalculation of the minimum ORP               perimeter of the lake. Each injector had a maximum flow of
 and chemical concentration may not be required. Neverthe                  1.8 liters per hour. The chemical agent used was sodium
 less, in some embodiments, the water salinity and water tem               hypochlorite, which was diluted proportional to the injector
 perature can be constantly monitored on either a delay or in              flow. A solution of chlorine in water was prepared in a plastic
 real time, and provide feedback to a controller that automati             bin with a capacity of 1 m. The pumping of the sodium
 cally recalculates the minimum ORP minimum period of                 25   hypochlorite solution was performed by an IWAKI magnetic
 time, and concentration of chemical agent accordingly. In                 pump with a capacity of 18 liters per minute.
 Some embodiments, the dispensers may be part of an auto                      During the experiment, the established portion of water
 matic feedback loop where the dispensers automatically dis                had an average of 60 bathers on an hourly basis.
 pense additional chemical agents in response to a decrease in               The determination of the most unfavorable Zone was per
 the minimum ORP. In some embodiments, it may be desirable            30   formed by measuring the ORP in several places within the
 to periodically measure the water salinity and temperature                established portion of water using a HANNAORPHI982.01
 and recalculate the minimum ORP minimum period of time,                   ORP test equipment after discharging a predetermined
 and chemical concentration. Such periodic measurements                    amount of approximately 1.5 liters of a 10% solution of
 and calculations could take place every 15 minutes, every 30              sodium hypochlorite into the established portion of water.
 minutes, every hour, every two hours, six times a day, four          35   The most unfavorable Zone was located on the center of the
 times a day, twice a day, once a day, once a week, or as needed.          delimiting Zone of the established portion of water. The
    It must be noted that the present disclosure does not require          water's salinity was measured with a HANNA HI931 100N
 a physical barrier in order to contain the portion of water to be         conductivity test. The salinity of the water was found to be
 treated. Rather, chemical concentrations are applied to the               0.07% in weight, and the average water temperature 21°C. as
 portion of water in order to comply with specific microbio           40   measured by a thermometer.
 logical sanitary conditions applied to the water body.                      The minimum ORP level was determined where for salini
    The application of chemicals in order to maintain at least a           ties between 0% and up to 1.5% the minimum ORP level of
 minimum ORP level during at least the minimum period of                   the water is at least 550 mV. Therefore, the minimum ORP
 time may be repeated before the ORP level decreases by more               level of the water with a salinity of 0.07% should be 550 mV.
 than 20% of the minimum ORP value in the most unfavorable            45      The minimum period of time was determined, where for
 Zone. In an alternative embodiment, the location of the most              water temperatures between 5° C. and up to 35° C., the
 unfavorable Zone, the water salinity and temperature of the               minimum period of time is calculated by the following equa
 water may vary independently from each other as a result of               tion:
 external conditions. Thus, the method of the invention option
 ally may comprise a further step e., where steps b. c. and d.        50           Minimum period of time.min-80-2*Temperature
 are carried out once again or repeatedly.                                            of the water, C.
    Chemical agents can be added to the established portion of
 water within the large water body through dispenser means,                        Minimum period of time in minutes=80-2*21
 where the dispenser means is driven by a parameter determi
 nation method that combines the effects of ORP of the water,         55
                                                                                   Minimum period of time=38 min
 its salinity, its temperature, the diffusion of chemicals, and its
 dilution power.                                                             Sodium hypochlorite was added through the injectors to
    The chemical agents are selected from oZone; chlorine and              maintain a ORP level of at least 550 mV in the most unfavor
 chlorine compounds; biguanide products; halogen-based                     able Zone for a minimum period of 38 minutes. At first, 1 ppm
 compounds; bromine based compounds, or a combination                 60   of sodium hypochlorite was added to treat the water. After
 thereof.                                                                  wards, Sodium hypochlorite was added in order to maintain a
    It is also possible to improve the sanitary-compliant Zone's           0.10 ppm residual concentration, which allowed maintaining
 water quality by supplying freshwater or water from different             at least a 550 mV ORP level in the most unfavorable Zone.
 portion within the large water body into such portion in order              Once the total amount of sodium hypochlorite was dis
 to allow a dilution effect of bather's load of contaminants.         65   charged, the ORP of the most unfavorable Zone was measured
   The following example is not intended to limit the scope of             and determined to be 555 mV. Subsequent measures were
 the claims of the invention but is rather intended to be exem             carried out every 60 minutes. The ORP decreased to 490 mV
Case 2:19-cv-00796-BSJ Document 77-3 Filed 11/16/20 PageID.1394 Page 16 of 17


                                                       US 8,753,520 B1
                             19                                                                         20
 (by about 11% from the determined minimum ORP) after                              for water temperatures from 5°C. to 35°C., the mini
 about 30 minutes, at which point new sodium hypochlorite                            mum period of time is calculated by the following
 was dispensed.                                                                      equation:
   The dilution power of the water is reflected in the average
 amount of bathers per hour in the sanitary-compliant Zone:                       Minimum period of time.min-80-2*Temperature
 for lower bather's densities, the water's ORP will decrease                         of the water, C.; and
 slower than for higher bather's densities. Also, the decrease in                  for water temperatures between 35° C. and up to 45°
 ORP is affected by the sun and other variables.                                     C., the minimum period of time is calculated by the
    This example confirmed that the sanitary-compliant Zone         10
                                                                                     following equation:
 complied with EPA's specific microbiological regulations for
 direct contact recreational waters and even more stringent                       Minimum period of time.min-5*Temperature of
 sanitary regulations, and allowed applying a small amount of                        the water, C.-165;
 chemicals by avoiding the treatment of the complete large                    c. dispensing an effective amount of chemical agent into
 water body, by treating the identified portion of water in order   15           the identified portion of water in order to maintain at
 to create a sanitary-compliant Zone.                                            least the minimum ORP level during at least the mini
    The chemicals applied in the present example were at least                   mum period of time at the most unfavorable Zone, and
 100 orders of magnitude lower compared to the amount of                      d. repeating step c as needed to prevent the ORP in the most
 chemicals required to treat the complete water body. In order                   unfavorable Zone from decreasing by more than 20% of
 to treat the complete water body of Lake Rapel, which holds                    the minimum ORP value.
 over 695 million cubic meters of freshwater, and allow its use               2. The method of claim 1, further comprising repeating step
 for recreational purposes, a certain amount of chemicals must           b.
 be added that can ensure the safety of bathers. In order to                3. The method of claim 1, wherein the water body is a
 maintain the same ORP level as for the example (a concen                natural body of water.
 tration of 0.10 ppm of sodium hypochlorite with the addi           25      4. The method of claim 1, wherein the water body is
 tional 1 ppm added beforehand to treat the water), the total            selected from the group consisting of a lake, Sea, estuary,
 amount of Sodium hypochlorite that must be applied is                   dam, lagoon, spa, pool, pond and reservoir.
 approximately 764.5 tons, which is more than 100,000 times                   5. The method of claim 1, wherein the water is freshwater.
 the amount of sodium hypochlorite that is required for treat              6. The method of claim 1, wherein the portion of water
 ing the portion of water from the aforementioned example,          30   intended for recreational purposes is defined by the delimit
 which is economically and environmentally unviable.                     ing Zone.
   The invention claimed is:
                                                                           7. The method of claim 1, wherein the portion of water
                                                                         intended for recreational purposes is located on an edge of the
    1. A method for controlling microbiological properties of a          water body.
 portion of water within a water body, comprising:                  35     8. The method of claim 1, wherein the portion of water
   a. identifying a portion of water intended for recreational           intended for recreational purposes is located on the interior of
       purposes within the water body, the portion of water              the water body.
       comprising one or more Zones wherein:                                  9. The method of claim 1, wherein the most unfavorable
       at least one Zone is designated a sanitary compliance             Zone presents the lowest ORP value within the portion of
         ZOne,                                                      40   water intended for recreational purposes after dispensing
      at least one Zone is designated a delimiting Zone, and             chemical agent into the water.
      one Zone is designated a most unfavorable Zone, the                  10. The method of claim 1, wherein if the water body has a
         most unfavorable Zone corresponding to the Zone that            surface area Smaller than 5 hectares, the most unfavorable
        exhibits the lowest ORP value within the identified              Zone is the central Zone of the water body.
         portion of water;                                          45      11. The method of claim 1, wherein the chemical agent is
   b. maintaining at least a minimum ORP level in the portion            selected from the group consisting of OZone; chlorine and
      of water for at least a minimum period of time, wherein            chlorine compounds; biguanide products; halogen-based
      the minimum ORP level and the minimum period of                    compounds; bromine based compounds, and mixtures
      time cannot be lower than the values calculated by:                thereof.
      i. determining salinity of the water at the most unfavor      50     12. The method of claim 1, wherein the chemical agent is
        able Zone; and                                                   dispensed by manual application or using a dispenser selected
      ii. determining the minimum ORP value based on the                 from the group consisting of an injector, diffusor, sprinkler,
          salinity of the water where:                                   weight dispenser, piping, and combinations thereof.
          for salinities in the water between 0% and up to 1.5%            13. The method of claim 1, wherein the ORP, the salinity,
           the minimum ORP level is 550 mV;                         55   and the temperature of the water are determined by empirical
        for salinities in the water higher than 1.5%, and up to          methods.
          2.5%, the minimum ORP level is calculated by the                 14. The method of claim 1, further comprising Supplying
          following equation:                                            water from a different portion within the water body into the
                                                                         portion of water intended for recreational purposes in order to
       Minimum ORP mV=625-50*Salinity of the Water,                 60   provide a dilution effect.
          %(Weight Percent); and                                            15. The method of claim 1, further comprising supplying
        for salinities in the water higher than 2.5%, the mini           water from different portion within the water body into the
           mum ORP level is 500 mV;                                      portion of water intended for recreational purposes in order to
      iii. determining the temperature of the water in the most          provide a dilution effect of bather's load of contaminants.
        unfavorable Zone; and                                       65        16. The method of claim 1, wherein the minimum ORP
      iv. determining the minimum period of time based on the            level is maintained permanently in the sanitary compliance
         water temperature, wherein:                                     ZO.
Case 2:19-cv-00796-BSJ Document 77-3 Filed 11/16/20 PageID.1395 Page 17 of 17


                                                     US 8,753,520 B1
                              21                                       22
    17. The method of claim 1, further comprising applying the
 method to the portion of water when bathers are present in the
 sanitary-compliant Zone.
    18. The method of claim 1, wherein the water body is an
 artificial body of water.                                   5
    19. The method of claim 1, wherein the water is brackish
 water, salty water, or sea water.
                        k   k   k    k   k
